DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
An amendment was filed on 6/27/2022 and claims 1-7, 9-12 & 14 are pending in this application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-12 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoakum (U.S. Publication Number 2016/0062953) in view of Goldstein et al. (U.S. Publication Number 2003/0038754).
Referring to claim 1, Yoakum discloses detecting an eye movement of a reader during a reading of presented text (paragraph 0039); determining, based on whether an eye movement is detected and sustained over a specified period of time (abstract: if text presentation has been resumed), whether the reader is looking at the presented text (paragraph 0039); pausing a presentation of the presented text if it is determined that the reader is not looking at the presented text (paragraph 0039); and resuming, if the presentation of the text is paused, the presentation of the presented text (paragraph 0039).  Yoakum does not disclose pausing a presentation of the presented text at a word of the presented text and resuming, the presentation of the presented text from the word of the presented text at which the presented text was paused and wherein the determining of whether the reader is looking at the presented text, the pausing of the presentation of the presented text, and the resuming of the presented text, if the presentation of the presented text is paused, occurs in real-time without a measurable time lapse in the text presentation.  However, Goldstein et al. teaches pausing a presentation of the presented text at a word of the presented text and resuming, the presentation of the presented text from the word of the presented text at which the presented text was paused (paragraphs 0024, 0025 & 0031).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include pausing a presentation of the presented text at a word of the presented text and resuming, the presentation of the presented text from the word of the presented text at which the presented text was paused, as disclosed by Goldstein et al., incorporated into Yoakum in order to pause when the reader is not looking at the text and start back where they left off when the reader resumes looking at the text.  Yoakum/Goldstein et al. does not disclose wherein the determining of whether the reader is looking at the presented text, the pausing of the presentation of the presented text, and the resuming of the presented text, if the presentation of the presented text is paused, occurs in real-time without a measurable time lapse in the text presentation.  However, Cameron et al. teaches wherein the determining of whether the reader is looking at the presented text, the pausing of the presentation of the presented text, and the resuming of the presented text, if the presentation of the presented text is paused, occurs in real-time without a measurable time lapse in the text presentation (paragraphs 0135-0164).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include wherein the determining of whether the reader is looking at the presented text, the pausing of the presentation of the presented text, and the resuming of the presented text, if the presentation of the presented text is paused, occurs in real-time without a measurable time lapse in the text presentation, as disclosed by Cameron et al., incorporated into Yoakum/Goldstein et al. in order to adjust the reading of the text based on the user.
Referring to claim 2, Yoakum discloses wherein detecting an eye movement of a reader comprises detecting one or more of a blink and a tracking movement (paragraph 0011).
Referring to claim 3, Yoakum discloses wherein detecting a blink comprises sensing a movement of an eyelid closing and opening over an eyeball of the reader, and wherein detecting a tracking movement comprises sensing a lateral or longitudinal movement of the eyeball of the reader (paragraph 0032).
Referring to claim 4, Yoakum discloses wherein sensing a movement of an eyelid closing and opening over an eyeball of the reader comprises sensing movement of one or more of an eyelid and an eyebrow using one or more of a camera, an electroencephalography apparatus, an electromyography apparatus, a computer vision apparatus, a red green blue sensing apparatus, and an infrared sensing apparatus, and wherein sensing a lateral or longitudinal movement of the eyeball of the reader comprises sensing movement of the eyeball using the camera (paragraphs 0014 & 0038). 
Referring to claims 5 & 10, Yoakum discloses wherein determining, based on whether an eye movement is detected, whether the reader is looking at the presented text comprises determining whether the reader closed their eyes or whether the reader’s gaze deviated from the presented text (paragraph 0034 & 0042).
Referring to claims 6 & 11, Yoakum discloses wherein pausing a presentation of the presented text if it is determined that the reader is not looking at the presented text comprises stopping the presented text on a word of the presented text (paragraph 0039).
Referring to claims 7 & 12, Yoakum discloses wherein resuming, if the presentation of the text is paused, the presentation of the presented text comprises resuming the presentation of the text at a preselected speed based on the ability of the reader (paragraphs 0039, 0042 & 0047).
Referring to claim 9, Yoakum discloses a computer system, comprising: one or more memories having computer readable code (Figs. 1, 7, 10 & 11); and one or more processors, wherein the one or more processors, in response to retrieving and executing the computer readable code (Figs. 1, 7, 10 & 11), cause the computer system to perform the following: determining, based on whether an eye movement of a reader is detected, whether the reader is looking at presented text (paragraph 0039); pausing a presentation of the presented text if it is determined that the reader is not looking at the presented text (paragraph 0039); and resuming, if the presentation of the text is paused, the presentation of the presented text (paragraph 0039).  Yoakum does not disclose pausing a presentation of the presented text at a word of the presented text and resuming, the presentation of the presented text from the word of the presented text at which the presented text was paused and wherein the determining of whether the reader is looking at the presented text, the pausing of the presentation of the presented text, and the resuming of the presented text, if the presentation of the presented text is paused, occurs in real-time without a measurable time lapse in the text presentation.  However, Goldstein et al. teaches pausing a presentation of the presented text at a word of the presented text and resuming, the presentation of the presented text from the word of the presented text at which the presented text was paused (paragraphs 0024, 0025 & 0031).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include pausing a presentation of the presented text at a word of the presented text and resuming, the presentation of the presented text from the word of the presented text at which the presented text was paused, as disclosed by Goldstein et al., incorporated into Yoakum in order to pause when the reader is not looking at the text and start back where they left off when the reader resumes looking at the text.  Yoakum/Goldstein et al. does not disclose wherein the determining of whether the reader is looking at the presented text, the pausing of the presentation of the presented text, and the resuming of the presented text, if the presentation of the presented text is paused, occurs in real-time without a measurable time lapse in the text presentation.  However, Cameron et al. teaches wherein the determining of whether the reader is looking at the presented text, the pausing of the presentation of the presented text, and the resuming of the presented text, if the presentation of the presented text is paused, occurs in real-time without a measurable time lapse in the text presentation (paragraphs 0135-0164).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include wherein the determining of whether the reader is looking at the presented text, the pausing of the presentation of the presented text, and the resuming of the presented text, if the presentation of the presented text is paused, occurs in real-time without a measurable time lapse in the text presentation, as disclosed by Cameron et al., incorporated into Yoakum/Goldstein et al. in order to adjust the reading of the text based on the user.
Referring to claim 14, Yoakum discloses  A computer program product comprising a computer readable storage medium having , program instructions embodied therewith, the program instructions executable by a computer system to cause the computer system to perform operations (Figs. 1, 7, 10 & 11) comprising: determining, based on whether an eye movement of a reader is detected, whether the reader is looking at presented text (paragraph 0039); pausing a presentation of the presented text if it is determined that the reader is not looking at the presented text (paragraph 0039); and resuming, if the presentation of the text is paused, the presentation of the presented text (paragraph 0039).  Yoakum does not disclose pausing a presentation of the presented text at a word of the presented text and resuming, the presentation of the presented text from the word of the presented text at which the presented text was paused and wherein the determining of whether the reader is looking at the presented text, the pausing of the presentation of the presented text, and the resuming of the presented text, if the presentation of the presented text is paused, occurs in real-time without a measurable time lapse in the text presentation.  However, Goldstein et al. teaches pausing a presentation of the presented text at a word of the presented text and resuming, the presentation of the presented text from the word of the presented text at which the presented text was paused (paragraphs 0024, 0025 & 0031).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include pausing a presentation of the presented text at a word of the presented text and resuming, the presentation of the presented text from the word of the presented text at which the presented text was paused, as disclosed by Goldstein et al., incorporated into Yoakum in order to pause when the reader is not looking at the text and start back where they left off when the reader resumes looking at the text.  Yoakum/Goldstein et al. does not disclose wherein the determining of whether the reader is looking at the presented text, the pausing of the presentation of the presented text, and the resuming of the presented text, if the presentation of the presented text is paused, occurs in real-time without a measurable time lapse in the text presentation.  However, Cameron et al. teaches wherein the determining of whether the reader is looking at the presented text, the pausing of the presentation of the presented text, and the resuming of the presented text, if the presentation of the presented text is paused, occurs in real-time without a measurable time lapse in the text presentation (paragraphs 0135-0164).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include wherein the determining of whether the reader is looking at the presented text, the pausing of the presentation of the presented text, and the resuming of the presented text, if the presentation of the presented text is paused, occurs in real-time without a measurable time lapse in the text presentation, as disclosed by Cameron et al., incorporated into Yoakum/Goldstein et al. in order to adjust the reading of the text based on the user.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 9-12 & 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHA FRISBY whose telephone number is (571)272-8774. The examiner can normally be reached Monday-Friday 730AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHA FRISBY/Primary Examiner, Art Unit 3715